Exhibit 10.1
logoa01.jpg [logoa01.jpg]
2225 W. Chandler Boulevard | Chandler, AZ 85226 | 480.917.6000




August 28, 2018
Michael M. Ludwig
3421 Blackhawk Meadow Drive
Danville, CA 94506
Dear Michael:
It is a pleasure to confirm Rogers’ offer of employment to you for the position
of Senior Vice President, Chief Financial Officer and Treasurer (subject to the
conditions described below). Rogers does not enter into employment contracts,
and your employment will be “at will.” Below is a general description of the
terms we expect to apply to your employment:
1.
Your employment is expected to commence on or before September 17, 2018.



2.
The compensation package for this position is as follows and is subject to the
usual payroll deductions such as income tax and Social Security:

•
Your starting salary will be $420,000.00 per year, which is paid at a bi-weekly
rate of $16,153.84. This is an exempt position, which means that your salary is
intended to compensate you for all hours worked, and you will not be eligible to
receive overtime pay.

•
You will be eligible for four weeks of vacation effective from your first day of
employment.

•
Effective for the 2018 fiscal year, you are eligible for an award under the
Annual Incentive Compensation Plan (AICP) with a target of 65% of your base
salary. Depending on actual performance against predetermined company
performance metrics, your actual AICP award payout can be as high as 200% of
your target incentive. Actual awards are prorated according to date of hire.
Awards are subject to the terms of the AICP and approval by the Compensation and
Organization Committee (the “Committee”).

•
Subject to the Committee’s approval, you will receive a special new hire stock
award of restricted stock units with an initial grant value of $815,000.00 split
as follows:

◦
60% Performance-Based Restricted Stock Units -- three-year performance period
beginning September 17, 2018 and based on total shareholder return compared to a
specified group of peer companies

◦
40% in Time-Based Restricted Stock Units -- three-year ratable vesting beginning
on the first anniversary of your date of hire

The total number of stock units will be determined by dividing the initial grant
value specified above by the average closing stock price for the 30 days prior
to your date of hire. The terms of these awards are subject to the applicable
award agreements and plan document.
3.
You will be eligible for the retirement, health, severance, and other benefit
programs provided to executives of Rogers, subject to the right of Rogers to
amend or terminate such programs in accordance with their terms. We have
enclosed information describing the Company’s current benefit programs.



•
Please note that you will be a participant in the Rogers Corporation Severance
Pay Plan for Exempt Salaried, Non-Exempt and Non-Union Hourly Employees,
provided that, in lieu of the benefit under that plan, your severance pay will
be equal to 52 weeks of base salary (to be paid at the time and in the form of
benefit specified under the terms of the plan) plus a pro-rated payment of your
AICP award, determined based on actual performance and paid at the time AICP
awards are otherwise paid to employees (but no later than March 15 of the year
after your termination of employment), subject to your execution of a general
release of claims in a form acceptable to the Company and subject



footer.jpg [footer.jpg]

--------------------------------------------------------------------------------

Exhibit 10.1
logoa01.jpg [logoa01.jpg]
2225 W. Chandler Boulevard | Chandler, AZ 85226 | 480.917.6000




to the other terms and conditions of the plan, including the company’s right to
amend or terminate the plan. For the avoidance of doubt, the Company reserves
the right to modify these benefits to conform to any severance plan covering
executives.


4.
As a condition of employment, you must sign the enclosed agreement regarding
confidentiality of trade secrets and confidential business information
(Employment, Invention, Confidentiality and Non-Compete Agreement). Please
review this agreement. You will need to sign it and deliver it to our Human
Resources Director for Corporate Services, Sara Dionne, at the time you start
work with Rogers.



5.
As mentioned above, your employment is “at will,” meaning that either you or
Rogers may terminate your employment at any time and for any reason, with or
without cause or notice, regardless of any representations that may have been
made to you. This offer letter does not establish a contractual employment
relationship. It is Rogers' policy not to enter into employment contracts.



6.
You will be provided with relocation benefits as described in the Relocation
Policy for Newly Hired Salaried Employees which will be sent to you separately.
Please contact our Human Resources Director for Corporate Services, Sara Dionne
at 860.779.4055, to begin the relocation process. If you voluntarily resign from
Rogers within one year of your hire, you will be required to reimburse all
monies paid under the Relocation Policy directly to you, or on your behalf. This
letter authorizes Rogers to deduct any required reimbursement from your final
paycheck or other post-employment compensation (to the extent permitted by law).
You must arrange for repayment in full to Rogers of any remaining amount, with
such repayment to be made within 30 days of your last day of work.

Our offer is contingent upon you passing our pre-employment drug screening. The
information for the drug screen will be send under separate cover. Our offer
also is contingent upon a satisfactory reference check and satisfactory results
of a background check.
For purposes of federal immigration law, you will be required to provide to
Rogers documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided within three (3) business
days of your date of hire.
I look forward to having you join Rogers and working together.
Sincerely,


/s/ Bruce Hoechner


Bruce Hoechner
President and Chief Executive Officer




footer.jpg [footer.jpg]